--   AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                           FILED
                                         UNITED STATES DISTRICT                                  ;::ol fR:ttJL 2 9 2019
                                    SOUTHERN DISTRICT OF CALIF( RNI~ERK, U.S. DISTRICTCOURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA         JUDGMENT I '.'By\ CRIMINAL CASEDEPUTY
                                                                          (For Revocation of Probation or Supervised Release)
                                    V.                                    (For Offenses Committed On or After November 1, 1987)
          LUIS EDUARDO VALDOVINO-SOBERANIS (1)
                                                                             Case Number:         3: l 8-CR-07151-G PC

                                                                          Lewis Christian Muller
                                                                          Defendant's Attorney
     REGISTRATION NO.               18838-041
     •-
     THE DEFENDANT:
     IZI admitted guilt to violation ofallegation(s) No.        1

     D    was found guilty in violation of allegation(s) No.
                                                               ------------- after denial of guilty.
     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                 Nature of Violation
                 1                     Committed a federal, state or local offense




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant' s economic circumstances.

                                                                          July 26, 2019
                                                                          Date of Imposition of Sentence


                                                                                        u~&
                                                                          HON. GONZALO P. CURIEL
                                                                          UNITED STATES DISTRICT JUDGE
                                                                                                               ~           -
.
"
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                   LUIS EDUARDO VALDOVINO-SOBERANIS (1)                                     Judgment - Page 2 of 2
CASE NUMBER:                 3: l 8-CR-07151-GPC

                                                      IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    TIME SERVED




    •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •     The court makes the following recommendations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

    •     The defendant shall surrender to the United States Marshal for this district:
          •     at                             A.M.              on
                                                                      -------------------
          •     as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •     on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

                                                                            to
          Defendant delivered on
                                                                                 ----------------
    at
         ------------ ,                        with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     3: 18-CR-07151-GPC
